Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 1 of 15 PageID #: 1276




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  FRED M.,                                    )
                                              )
                             Plaintiff,       )
                                              )
                         v.                   )                         Case No. 1:20-cv-00784-TWP-DLP
                                              )
  KILOLO KIJAKAZI, Acting Commissioner of the )
  Social Security Administration, 1           )
                                              )
                             Defendant.       )


                                        ENTRY ON JUDICIAL REVIEW

        Plaintiff Fred M. 2 requests judicial review of the final decision of the Commissioner of the

  Social Security Administration (the "SSA"), denying his application for Disability Insurance

  Benefits ("DIB") under the Social Security Act. For the following reasons, the Court remands the

  decision of the Commissioner.

                                   I.     PROCEDURAL BACKGROUND

           On November 10, 2016, Fred M. protectively filed an application for DIB, alleging a

  disability onset date of October 1, 2014. (Filing No. 10-2 at 16.) His application was initially

  denied on January 23, 2017, (Filing No. 10-4 at 4), and upon reconsideration on June 27, 2017,

  (Filing No. 10-4 at 14). Administrative Law Judge Elias Xenos (the "ALJ") conducted a hearing

  on November 5, 2018, at which Fred M., represented by counsel, and a vocational expert ("VE"),


  1
   According to Federal Rule of Civil Procedure 25(d), after the removal of Andrew M. Saul from his office as
  Commissioner of the SSA on July 9, 2021, Kilolo Kijakazi automatically became the Defendant in this case when she
  was named as the Acting Commissioner of the SSA.
  2
    To protect the privacy interests of claimants for Social Security benefits, consistent with the recommendation of the
  Court Administration and Case Management Committee of the Administrative Office of the United States Courts, the
  Southern District of Indiana has opted to use only the first name and last initial of non-governmental parties in its
  Social Security judicial review opinions.
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 2 of 15 PageID #: 1277




  appeared and testified. (Filing No. 10-2 at 33-61.) The ALJ issued a decision on January 30, 2019,

  concluding that Fred M. was not entitled to receive benefits. (Filing No. 10-2 at 13-23.) The

  Appeals Council denied review on January 13, 2020. (Filing No. 10-2 at 2.) On March 11, 2020,

  Fred M. timely filed this civil action, asking the Court pursuant to 42 U.S.C. § 405(g) to review

  the final decision of the Commissioner denying him benefits. (Filing No. 1.)

                                  II.     STANDARD OF REVIEW

          "The Social Security Administration (SSA) provides benefits to individuals who cannot

  obtain work because of a physical or mental disability." Biestek v. Berryhill, 139 S. Ct. 1148, 1151

  (2019). Disability is defined as the "inability to engage in any substantial gainful activity by reason

  of any medically determinable physical or mental impairment which can be expected to result in

  death or which has lasted or can be expected to last for a continuous period of not less than 12

  months." 42 U.S.C. § 423(d)(1)(A); Stephens v. Berryhill, 888 F.3d 323, 327 (7th Cir. 2018). To

  be found disabled, a claimant must demonstrate that his physical or mental limitations prevent him

  from doing not only his previous work but any other kind of gainful employment which exists in

  the national economy, considering his age, education, and work experience.               42 U.S.C. §

  423(d)(2)(A).

          The Commissioner employs a five-step sequential analysis to determine whether a claimant

  is disabled. At step one, if the claimant is engaged in substantial gainful activity, he is not disabled

  despite his medical condition and other factors. 20 C.F.R. § 404.1520(a)(4)(i). At step two, if the

  claimant does not have a "severe" impairment that also meets the durational requirement, he is not

  disabled. 20 C.F.R. § 404.1520(a)(4)(ii). A severe impairment is one that "significantly limits [a

  claimant's] physical or mental ability to do basic work activities." 20 C.F.R. § 404.1520(c). At

  step three, the Commissioner determines whether the claimant's impairment or combination of



                                                     2
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 3 of 15 PageID #: 1278




  impairments meets or medically equals any impairment that appears in the Listing of Impairments,

  20 C.F.R. Part 404, Subpart P, Appendix 1, and whether the impairment meets the twelve-month

  duration requirement; if so, the claimant is deemed disabled. 20 C.F.R. § 404.1520(a)(4)(iii).

         If the claimant's impairments do not meet or medically equal one of the impairments on

  the Listing of Impairments, then his residual functional capacity will be assessed and used for the

  fourth and fifth steps. See 20 C.F.R. § 404.1520(a)(4)(iv)-(v). Residual functional capacity

  ("RFC") is the "maximum that a claimant can still do despite his mental and physical limitations."

  Craft v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008) (citing 20 C.F.R. § 404.1545(a)(1); Social

  Security Ruling ("SSR") 96-8p (S.S.A. July 2, 1996), 1996 WL 374184). At step four, if the

  claimant can perform his past relevant work, he is not disabled. 20 C.F.R. § 404.1520(a)(4)(iv).

  At the fifth and final step, it must be determined whether the claimant can perform any other work,

  given his RFC and considering his age, education, and past work experience. 20 C.F.R. §

  404.1520(a)(4)(v). The claimant is not disabled if she can perform any other work in the relevant

  economy. Id.

         The combined effect of all the impairments of the claimant shall be considered throughout

  the disability determination process. 42 U.S.C. § 423(d)(2)(B). The burden of proof is on the

  claimant for the first four steps; it then shifts to the Commissioner for the fifth step. Young v. Sec'y

  of Health & Human Servs., 957 F.2d 386, 389 (7th Cir. 1992).

         When an applicant appeals an adverse benefits decision, this Court's role is limited to

  ensuring that the ALJ applied the correct legal standards and that substantial evidence exists for

  the ALJ's decision. Stephens, 888 F.3d at 327. For the purpose of judicial review, "substantial

  evidence" is such relevant "evidence that 'a reasonable mind might accept as adequate to support

  a conclusion.'" Zoch v. Saul, 981 F.3d 597, 601 (7th Cir. 2020) (quoting Biestek, 139 S. Ct. at



                                                     3
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 4 of 15 PageID #: 1279




  1154). "Although this Court reviews the record as a whole, it cannot substitute its own judgment

  for that of the SSA by reevaluating the facts, or reweighing the evidence to decide whether a

  claimant is in fact disabled." Stephens, 888 F.3d at 327. Reviewing courts also "do not decide

  questions of credibility, deferring instead to the ALJ's conclusions unless 'patently wrong.'" Zoch,

  981 F.3d at 601 (quoting Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017)). The Court

  does "determine whether the ALJ built an 'accurate and logical bridge' between the evidence and

  the conclusion." Peeters v. Saul, 975 F.3d 639, 641 (7th Cir. 2020) (quoting Beardsley v. Colvin,

  758 F.3d 834, 837 (7th Cir. 2014)).

         If an ALJ committed no legal error and substantial evidence exists to support the ALJ's

  decision, the court must affirm the denial of benefits. Stephens, 888 F.3d at 327. When an ALJ's

  decision does not apply the correct legal standard, a remand for further proceedings is usually the

  appropriate remedy. Karr v. Saul, 989 F.3d 508, 513 (7th Cir. 2021). Typically, a remand is also

  appropriate when the decision is not supported by substantial evidence. Briscoe ex rel. Taylor v.

  Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). "An award of benefits is appropriate only where all

  factual issues have been resolved and the 'record can yield but one supportable conclusion.'" Id.

  (quoting Campbell v. Shalala, 988 F.2d 741, 744 (7th Cir. 1993)).

                                III.    FACTUAL BACKGROUND

         When Fred M. filed, he alleged that he could no longer work because of sciatica, an S1

  fracture, spondylosis, type 2 diabetes, osteoarthritis of the right knee, hypertension, recurrent

  MRSA, gout, and morbid obesity. (Filing No. 10-6 at 25.) He was 49 years old when his alleged

  disability began. (See Filing No. 10-4 at 4.) He has earned a GED. (Filing No. 10-6 at 26.) He

  has done factory work as an assembler, forklift operator, laborer, and process technician. (Filing

  No. 10-6 at 27.) The relevant evidence of record is amply set forth in the parties' briefs, as well as



                                                    4
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 5 of 15 PageID #: 1280




  the ALJ's decision and need not be repeated here. Specific facts relevant to the Court's disposition

  of this case are discussed below.

           The ALJ followed the five-step sequential evaluation set forth by the SSA in 20 C.F.R. §

  404.1520(a)(4) and concluded that Fred M. was not disabled. (Filing No. 10-2 at 23.) At step one,

  the ALJ found that Fred M. had not engaged in substantial gainful activity 3 since October 1, 2014,

  the alleged onset date. (Filing No. 10-2 at 18.) At step two, the ALJ found that Fred M. had "the

  following severe impairments: [r]adiculopathy in the lumbar spine, [l]umbar spondylosis, [l]umbar

  spondylolisthesis, [l]umbar degenerative disc disease, [l]eft-sided sciatica, [s]tatus post right

  [knee] arthroscopic surgery, [s]tatus post right rotator cuff tear and surgical repair, [l]eft knee

  arthritis, and [d]iabetes mellitus." (Filing No. 10-2 at 18-19 (citation omitted).) At step three, the

  ALJ found that Fred M. did not have an impairment or combination of impairments that met or

  medically equaled the severity of one of the listed impairments. (Filing No. 10-2 at 19.) After

  step three but before step four, the ALJ concluded:

           After careful consideration of the entire record, the undersigned finds that the
           claimant has the residual functional capacity to perform light work as defined in 20
           CFR 404.1567(b) except: [o]ccasionally climbing ramps; [n]ever climbing stairs,
           ladders, ropes or scaffolds; [o]ccasionally stooping and crouching; [n]ever
           balancing, crawling, or kneeling; [f]requently reaching in all directions with the
           right upper extremity but never overhead; [f]requently handling, fingering, and
           feeling with the right upper extremity; [n]ever foot controls bilaterally; [m]ay never
           work around unprotected heights or hazardous machinery; [n]ever concentrated
           exposure to extreme heat, extreme cold, wetness, or vibration; and [m]ust be
           permitted to alternate between sitting and standing every 15 minutes.

  (Filing No. 10-2 at 19-20.) At step four, the ALJ found, considering the VE's testimony and Fred

  M.'s RFC, that he could not perform his past relevant work as a furniture assembler or maintenance




  3
   Substantial gainful activity is defined as work activity that is both substantial (i.e., involves significant physical or
  mental activities) and gainful (i.e., work that is usually done for pay or profit, whether or not a profit is realized). 20
  C.F.R. § 404.1572(a).

                                                              5
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 6 of 15 PageID #: 1281




  mechanic, but he could perform his past relevant work as a production assembler as it is generally

  performed in the economy. (Filing No. 10-2 at 22-23.)

                                        IV.     DISCUSSION

         Fred M. makes two assertions—arguing that the ALJ erroneously: (1) evaluated his

  subjective statements concerning his symptoms, (Filing No. 13 at 22-29); and (2) provided only a

  perfunctory explanation that his impairments did not meet or equal Listing 1.04, (Filing No. 13 at

  29-34). The Court will address the arguments in reverse order as necessary to resolve the appeal.

  A.     Listings 1.04

         To meet a listing, a claimant must establish with objective medical evidence the precise

  criteria that is specified. See 20 C.F.R. § 404.1525; Sullivan v. Zebley, 493 U.S. 521, 530-31

  (1990); Rice v. Barnhart, 384 F.3d 363, 369 (7th Cir. 2004) ("The applicant must satisfy all of the

  criteria in the Listing in order to receive an award of" benefits at Step Three). Alternatively, a

  claimant can establish "medical equivalence" in the absence of one or more of the findings if he

  has other findings related to the impairment or has a combination of impairments that "are at least

  of equal medical significance." See 20 C.F.R. § 404.1526(a)-(b). In considering whether a

  claimant's condition meets or equals a listed impairment, an ALJ must discuss the listing by name

  and offer more than a perfunctory analysis of the listing. See Brindisi ex rel. Brindisi v. Barnhart,

  315 F.3d 783, 786 (7th Cir. 2003); Scott v. Barnhart, 297 F.3d 589, 595-96 (7th Cir. 2003). For

  example, in Minnick v. Colvin, 775 F.3d 929, 935-36 (7th Cir. 2015), the Seventh Circuit found

  the ALJ's perfunctory analysis to warrant remand when it was coupled with significant evidence

  of record that arguably supported the listing. See Kastner v. Astrue, 697 F.3d 642, 647-48 (7th

  Cir. 2012) (remanding where the ALJ's cursory listing analysis failed to articulate a rationale for

  denying benefits when the record supported finding in the claimant's favor). To demonstrate that



                                                   6
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 7 of 15 PageID #: 1282




  an ALJ's listing conclusion was not supported by substantial evidence, the claimant must identify

  evidence of record that was misstated or ignored that met or equaled the criteria. See, e.g., Sims v.

  Barnhart, 309 F.3d 424, 429-30 (7th Cir. 2002).

         The regulations explain that the diagnostic criteria of Listing "1.04 Disorders of the Spine"

  is satisfied by a condition that causes "associated impingement on nerve roots (including the cauda

  equina) or [the] spinal cord." 20 C.F.R. § Pt. 404, Subpt. P, App. 1, 1.00(K). To establish the

  alternative criteria of Listing 1.04(A) specifically, the regulations require "[e]vidence of nerve root

  compression characterized by neuro-anatomic distribution of pain, limitation of motion of the

  spine, motor loss (atrophy with associated muscle weakness or muscle weakness) accompanied by

  sensory or reflex loss and, if there is involvement of the lower back, positive straight-leg raising

  test (sitting and supine)." Id. at 1.04(A).

         The ALJ addressed Listing 1.04. (Filing No. 10-2 at 19.) The entirety of the ALJ's analysis

  in the section dedicated to step three is as follows:

         The severity of the claimant's back disorder does not meet the listing in section 1.04
         because the evidence of record does not demonstrate nerve root compression, spinal
         arachnoiditis, or lumbar spinal stenosis resulting in pseudoclaudication as required
         under this listing. Regarding the effects of spine impairment on the claimant's
         upper and lower extremities, the medical evidence of record does not demonstrate
         difficulty ambulating as defined in l.00(B)(2)(b) or an inability to perform fine and
         gross movements effectively as defined in l.00(B)(2)(c).

  (Filing No. 10-2 at 19.) The first sentence references the alternative diagnostic criteria of Listing

  1.04: A, B, and C. 20 C.F.R. § Pt. 404, Subpt. P, App. 1, 1.04. The second sentence references

  listing requirements that do not apply to Listing 1.04(A). Id. at 1.04(A).

         However, an MRI of Fred M.'s lumbar spine, taken March 3, 2016, showed:

         L5-S1: Mild anterior spondylotic change.             Focal left foraminal disc
         herniation/extrusion with craniad extension measur[ing] approximate[ly] 13.5mm
         transverse x 8mm AP x 12mm craniocaudal[l] dimensions and results in severe left
         foraminal stenosis with compression of the left exiting L5 nerve root and is likely

                                                    7
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 8 of 15 PageID #: 1283




         a major contributing factor to the patient's left-sided radiculopathic syndrome.
         Underlying broad-based spondylotic disc bulge with right foraminal endplate
         spurring and facet degenerative change with moderate right foraminal stenosis and
         abutment of the right exiting L5 nerve root within the neural foramen.

  (Filing No. 10-7 at 62.) The imaging demonstrates the diagnostic criteria of Listing 1.04(A) and

  correlates with a neuroanatomic distribution of pain according to the radiologist's interpretation.

  As such, the ALJ's conclusory analysis in the section dedicated to step three is inaccurate

  concerning Listing 1.04(A).

         The record also demonstrates the remaining requirements of Listing 1.04(A). For examples

  of each of the requirements, on February 15, 2016, lumbar range of motion was "very restricted,

  with pain and spasm." (Filing No. 10-7 at 8.) During a consultative examination on January 18,

  2017, Fred M. had decreased lumbar forward flexion and extension. (Filing No. 10-8 at 79.) On

  March 16, 2016, his muscle strength in the left ankle and foot was decreased at 4/5 relative to 5/5

  strength otherwise in his other extremities. (Filing No. 10-7 at 21.) During the consultative

  examination, muscle strength was 4/5 in both hips and knees. (Filing No. 10-8 at 78.) On February

  29, 2016, Fred M.'s "left Achilles reflex [was] depressed relative to the right." (Filing No. 10-7 at

  29.) During the consultative examination, he had absent knee reflexes. (Filing No. 10-8 at 78.)

  While either reflex or sensation deficiencies will satisfy that one particular requirement of the

  listing, on July 18, 2010, there was also evidence of the latter with a "tactile decrease [to sensation

  in the right] distal extremities." (Filing No. 10-11 at 48.)

         The ALJ's RFC analysis explained in relative part that "[a]lthough [Fred M.] had some

  abnormalities on examinations, such as antalgic gate, pain, spasm, bilateral tenderness in his sciatic

  notch, and restricted range of motion, he has also typically been found with no significant lumbar

  tenderness to palpation and negative straight leg raises." (Filing No. 10-2 at 21 (citations omitted).)

  The last conclusion is relevant to Listing 1.04(A). A positive straight-leg raising test, both sitting

                                                    8
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 9 of 15 PageID #: 1284




  and supine, is the final requirement of the listing when, as here, the nerve compression involved

  the lumbar spine.    However, the ALJ's characterization of the record ignores the relevant,

  supportive evidence. Numerous examinations performed by multiple providers, including the

  consultative examiner and a treating orthopedic surgeon, have recorded positive straight-leg

  raising tests on the left, right, and bilaterally. (Filing No. 10-7 at 29 (February 29, 2016); Filing

  No. 10-7 at 25 (March 8, 2016); Filing No. 10-7 at 44 (March 10, 2016); Filing No. 10-7 at 21

  (March 16, 2016); Filing No. 10-8 at 163 (April 13, 2017); Filing No. 10-9 at 184 (May 31, 2017);

  Filing No. 10-11 at 48 (July 10, 2018); Filing No. 10-11 at 44 (July 17, 2018); Filing No. 12-1 at

  10 (August 8, 2018).)

         The Court notes that the record did show that Fred M.'s relevant symptoms and clinical

  findings improved with surgery. On September 11, 2018, he underwent a single-level lumbar

  fusion of L5-S1. (Filing No. 12-1 at 58.) At the only follow-up in the record with his treating

  orthopedic surgeon, Hon Quynh Vien, D.O., on September 26, 2018, Fred M. reported that his

  pain had "improved significantly." (Filing No. 12-1 at 68.) Straight-leg raising tests were then

  negative bilaterally. (Filing No. 12-1 at 68.) An x-ray showed that "spondylolisthesis," slippage

  of the position of one vertebra relative to another, had "been somewhat reduced," and the "pars

  defect," the vertebral fracture that caused the misalignment, had "stabilized," without any "sign of

  complication."             (Filing   No.     12-1     at     69);     see     Cleveland       Clinic,

  https://my.clevelandclinic.org/health/diseases/10303-spondylolysis (last visited July 26, 2021).

  During the hearing on November 5, 2018, Fred M. testified that he had no longer experienced

  numbness in his legs and tingling in his toes since the moment that he woken up from surgery.

  (Filing No. 10-2 at 45.)




                                                   9
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 10 of 15 PageID #: 1285




         However, a claimant is entitled to a period of disability so long as he satisfies the definition

  of disability for a continuous period of not less than twelve months, and he has filed an application

  within the appropriate timeframe relative to that period. 20 C.F.R. §§ 404.315, 404.316, and

  404.1505. A "closed period" is a finite period that started and ended before the date of the

  disability decision. See, e.g., Pickett v. Bowen, 833 F.2d 288, 289 n.1 (11th Cir. 1987). The

  Seventh Circuit has explained that "[b]efore limiting benefits to a closed period, an ALJ must

  conclude either that a claimant experienced 'medical improvement' as evidenced by changes in the

  symptoms, signs, or test results associated with [his] impairments, or else that an exception to this

  rule applies." Tumminaro v. Astrue, 671 F.3d 629, 633 (7th Cir. 2011) (quoting 20 C.F.R. §

  404.1594(a), (b)(1)) (other citations omitted). A reviewing court may find reversable error if the

  ALJ did not separately consider the evidence relevant to a potential closed period that was

  distinctly different than the evidence of current functioning. Brown v. Massanari, 167 F. Supp.

  2d 1015, 1020-21 (N.D. Ill. 2001). There was a considerable period from around the beginning of

  2016 through the September 2018 back surgery when Fred M. arguably met Listing 1.04(A). At

  a minimum, the record was more supportive of listing-level severity than the ALJ explicitly

  recognized.

         Accordingly, remand for further consideration of Listing 1.04(A) is necessary.

  B.     Subjective Symptom Evaluation

         Fred M. also challenges the ALJ's subjective symptom evaluation. When evaluating a

  claimant's subjective statements about the intensity and persistence of her symptoms, the ALJ must

  often, as here, make a credibility determination concerning the limiting effects of those symptoms.

  Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016). Reviewing courts "may disturb the ALJ's

  credibility finding only if it is 'patently wrong.'" Burmester v. Berryhill, 920 F.3d 507, 510 (7th



                                                   10
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 11 of 15 PageID #: 1286




  Cir. 2019) (quoting Curvin v. Colvin, 778 F.3d 645, 651 (7th Cir. 2015)). Reviewing courts

  examine whether a credibility determination was reasoned and supported, only when an ALJ's

  decision "lacks any explanation or support . . . will [a court] declare it to be 'patently wrong.'"

  Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008). "Credibility determinations will not be

  overturned unless they are clearly incorrect. As long as the ALJ's decision is supported by

  substantial and convincing evidence, it deserves this court's deference." Arnold v. Barnhart, 473

  F.3d 816, 823 (7th Cir. 2007) (citations omitted); see Alvarado v. Colvin, 836 F.3d 744, 749 (7th

  Cir. 2016) (a credibility determination "tied to evidence in the record" may not be disturbed as

  patently wrong.). If a fully favorable determination cannot be made based solely on the objective

  medical evidence, SSR 16-3p directs the ALJ to consider "all of the evidence to evaluate the

  intensity, persistence, and limiting effects of an individual's symptoms," including the regulatory

  factors relevant to a claimant's symptoms, such as daily activities, the location, duration,

  frequency, and intensity of pain or other symptoms, factors that precipitate and aggravate the

  symptoms, the type, dosage, effectiveness, and side effects of any medication an individual takes

  or has taken to alleviate pain or other symptoms; and treatment, other than medication, an

  individual receives or has received for relief of pain or other symptoms. SSR 16-3p (S.S.A Oct.

  25, 2017), 2017 WL 5180304, at *6-8; 20 C.F.R. § 404.1529(c)(3).

         Specifically, Fred M. contends that the ALJ's rationales for his adverse credibility finding

  that he (1) showed significant improvement with conservative care including injections and

  physical therapy, and (2) was able to care for his grandchildren, were "both erroneous and

  unfounded." (Filing No. 13 at 24.)

         The ALJ explained that "[a]s for the claimant's statements about the intensity, persistence,

  and limiting effects of his or her symptoms, they are inconsistent because the claimant showed



                                                  11
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 12 of 15 PageID #: 1287




  significant improvement with conservative care including injections and physical therapy.

  Furthermore, the claimant cares for his grandchildren (9E/l-2; 2F/3)." The ALJ's conclusion that

  Fred M.'s condition improved with conservative care is belied by the fact that he needed to have

  lumbar fusion surgery.     The ALJ explained that he "reported pain alleviation with anti-

  inflammatories and pain medication (2F/13)." (Filing No. 10-2 at 21.) However, the cited record

  notes that Fred M.'s "pain [was] exacerbated by standing and mildly alleviated by anti-

  inflammatories and pain medications." (Filing No. 10-7 at 24.) Regardless, the ALJ also explained

  that Fred M. reported significant improvement with his pain after the lumbar fusion. (Filing No.

  10-2 at 21.) As explained above, the timing of that surgical improvement relative to the period at

  issue needs further consideration generally.

         So too does the ALJ's subjective symptom evaluation, because the ALJ's remaining

  justification is problematic according to the Seventh Circuit. Fred M. testified that he lived with

  his wife and four grandchildren. (Filing No. 10-2 at 35.) He explained that he and his wife had

  been the primary caregivers for his grandchildren for "[g]oing on five years," after they were given

  legal guardianship because the mother had "some drug issues." (Filing No. 10-2 at 35-36.) In

  Gentle v. Barnhart, 430 F.3d 865, 867 (7th Cir. 2005) (citations omitted) (emphasis in original),

  the Seventh Circuit explained:

         The administrative law judge's casual equating of household work to work in the
         labor market cannot stand. Gentle must take care of her children, or else abandon
         them to foster care or perhaps her sister, and the choice may impel her to heroic
         efforts. A person can be totally disabled for purposes of entitlement to social
         security benefits even if, because of an indulgent employer or circumstances of
         desperation, he is in fact working.
         [. . .]
         A more important point is that taking care of an infant, although demanding, has a
         degree of flexibility that work in the workplace does not. You can park the infant
         in a playpen for much of the day, and anyway it will sleep much of the day . . . and
         so the caretaker will have numerous breaks in which to rest.



                                                  12
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 13 of 15 PageID #: 1288




  As cited by the ALJ, the medical record contained a statement that Fred M. "no longer works as

  he is staying home to take care of his 4 grandchildren who he has custody of." (Filing No. 10-7 at

  14.) He also filed out a form for the SSA describing his daily activities including getting the two

  oldest children ready for school, taking care of the two youngest children during the day, walking

  outside if the weather was okay, and watching the children in the evening. (Filing No. 10-6 at 63.)

  However, the form appears to indicate that his wife worked second shift and was home during the

  day. (See Filing No. 10-6 at 63.) He also listed his "wife" and "kids" as being able to care "for

  other people or animals," and noted that he could no longer walk long distances. (Filing No. 10-6

  at 64.) The specifics of the childcare—including his ability to take breaks or his wife's availability

  to help—were unexplored during the hearing.

         The Commissioner contends that the ALJ also considered Fred M.'s reported ability to

  independently care for his own needs and activities of daily living other than heavy activities such

  as weed whacking. (Filing No. 19 at 20-21.) However, the Court does not see those rationales

  reflected in the decision. "Under the Chenery doctrine, the Commissioner's lawyers cannot defend

  the agency's decision on grounds that the agency itself did not embrace." Kastner v. Astrue, 697

  F.3d 642, 648 (7th Cir. 2012) (citing SEC v. Chenery Corp., 318 U.S. 80, 87 (1943) ("The grounds

  upon which an administrative order must be judged are those upon which the record discloses that

  its action was based.") (additional citations omitted)). Other than conclusory and undeveloped use

  of Fred M.'s necessary childcare, the ALJ did not explain that activities of daily living were a factor

  used generally to discredit his allegations, let alone explain how specific activities were

  inconsistent with those allegations.

         The Commissioner also contends that the ALJ's RFC finding was consistent with Fred M.'s

  own testimony that he could have worked an eight-hour day if he could alternative back and forth



                                                    13
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 14 of 15 PageID #: 1289




  between sitting and standing every 15 minutes. (Filing No. 19 at 20.) Fred M. did testify "[y]eah,"

  that he could perform an eight-hour shift if he could get up every 15 minutes from sitting, "stretch

  out a little bit," and "go back and sit down and continued the work." (Filing No. 10-2 at 52.) He

  later added that he'd "give it a shot." (Filing No. 10-2 at 52.) The ALJ noted that Fred M. had

  "testified he could stand for 15 minutes and sit for 15 minutes." (Filing No. 10-2 at 20.)

         However, the ALJ noted that "[h]e also testified he could lift 20 pounds." (Filing No. 10-

  2 at 20.) He testified that he wouldn't have been able "to lift heavy things. But like I said, at the

  time, I was willing to try something." (Filing No. 10-2 at 42.) The ALJ asked, "What about today?

  Do you think you can lift, say, a part that weighs -- let's say 20 pounds? Would that give you

  trouble?" (Filing No. 10-2 at 42.) Fred M. responded, "At this point, I'm on restriction. I'm not

  supposed to lift over 10." (Filing No. 10-2 at 42.) On September 5, 2018, at the visit with Dr.

  Vien immediately before his lumbar surgery, he "was advised of post-operative BLT restrictions

  (no bending, twisting or lifting greater than 10 pounds) and continued brace wear as advised

  following the procedure." (Filing No. 12-1 at 42.) Despite noted improvement after surgery, at

  the only follow-up visit in the record with the orthopedic provider, on September 26, 2018, Fred

  M. was advised that "[h]e should continue BLT restrictions and brace wear." (Filing No. 12-1 at

  69.) As the record ended, there was no indication that Fred M. had been released to lift and carry

  greater weights.

         Fred M.'s counsel also asked him during the hearing, "How about a case of Coke, Pepsi,

  Sprite – whatever you brand may be – one of the 24 packs. Those are about 18 pounds, or so.

  Could you lift one of those, prior to the surgery?" (Filing No. 10-2 at 53.) He replied, "No."

  (Filing No. 10-2 at 53.) Fred M.'s testimony, as a whole, was inconsistent with him being able to




                                                   14
Case 1:20-cv-00784-TWP-DLP Document 21 Filed 08/16/21 Page 15 of 15 PageID #: 1290




  perform the RFC assigned by the ALJ or his past relevant work, either as actually or generally

  performed.

            Accordingly, further consideration of Fred M.'s subjective statements consistent with this

  entry is needed on remand.

                                         V.     CONCLUSION

            For the reasons stated above, the final decision of the Commissioner is REMANDED for

  further proceedings consistent with this Entry as authorized by Sentence Four of 42 U.S.C. §

  405(g).

            SO ORDERED.

  Date: 8/16/2021

  DISTRIBUTION:

  Kirsten Elaine Wold
  HANKEY LAW OFFICE
  kew@hankeylaw.com

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE
  julian.wierenga@usdoj.gov

  Lindsay Beyer Payne
  SOCIAL SECURITY ADMINISTRATION
  lindsay.payne@ssa.gov




                                                   15
